Citation Nr: 0315836	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypothyroidism due 
to exposure to ionizing radiation.

2.  Entitlement to service connection for Raynaud's syndrome 
due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.

4.  Entitlement to service connection for posterior 
subcapsular cataracts due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
November 1957 and from January 1958 to January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for Parkinson's 
disease, hypothyroidism, and Raynaud's syndrome, due to 
exposure to ionizing radiation; and a March 2002 rating 
decision which denied service connection for thyroid cancer, 
skin cancer, and posterior subcapsular cataracts due to 
exposure to ionizing radiation.  

In June 2002, the veteran withdrew his claim for service 
connection for thyroid cancer due to exposure to ionizing 
radiation; and in September 2002, he withdrew his claim for 
service connection for Parkinson's disease due to exposure to 
ionizing radiation.  Hence, these issues are no longer in 
appellate status and were not certified to the Board for 
review.  They will not be addressed herein.  


REMAND

In his October 2001 substantive appeal which pertained to the 
issues of entitlement to service connection for Parkinson's 
disease, hypothyroidism, and Raynaud's syndrome, the veteran 
requested that he be scheduled for a personal hearing before 
a Veterans Law Judge at the RO.  However, in December 2001, 
he indicated that he preferred a hearing before a Decision 
Review Officer at the RO.  

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in June 2002; and the Decision 
Review Officer issued his decision that same month.  
Thereafter, in July 2002, the veteran filed a second VA Form 
9 pertaining to the issues of entitlement to service 
connection for skin cancer and posterior subcapsular 
cataracts due to exposure to ionizing radiation; and he again 
requested that he be scheduled for a personal hearing before 
a Veterans Law Judge at the RO.  

The law provides that a veteran may request a hearing before 
a traveling Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 C.F.R. § 20.704 (2002).  There is no 
indication that the veteran's second request for such hearing 
was withdrawn.  Hence, a remand is required.  Furthermore, 
although the July 2002 substantive appeal which contained the 
second Veterans Law Judge hearing request only pertained to 
the skin cancer and cataracts issues currently on appeal, all 
the issues before the Board pertain to claims for 
disabilities due to exposure to ionizing radiation.  Hence, 
the Board finds the issues are sufficiently related such that 
consideration of the hypothyroidism and Raynaud's syndrome 
issues will be deferred until the hearing is held.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a traveling 
Veterans Law Judge at the RO, unless 
otherwise indicated by the veteran.  The 
veteran and his representative should be 
notified of the date and time of any such 
hearing.  Thereafter, the case should be 
handled in accordance with established 
appellate procedures.  



The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


